Citation Nr: 1516431	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  The appellant is the Veteran's spouse.    

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1. The Veteran died in September 2010; the immediate cause of death was cocaine toxicity.

2. At the time of the Veteran's death he was service-connected for posttraumatic stress disorder (PTSD).

3. The weight of the evidence is against a finding that the Veteran's service-connected PTSD contributed to the Veteran's cause of death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In the instant case, the appellant received notification prior to the initial unfavorable agency decision through an April 2011 letter.  The letter indicated the Veteran was service-connected for PTSD prior to his death.  Additionally, the letter included explanations of the evidence and information required to substantiate claims based on a service-connected condition and a condition not yet service connected.  Therefore, the duty to notify the appellant was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records and VA treatment records are associated with the claims file as well as an August 2003 report of examination form Goldsboro Psychiatric Clinic.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  In August 2011, a VA medical opinion was obtained.  This opinion is adequate for the purposes of adjudicating the instant claim, as the VA medical professional consulted provided the opinion requested with a supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The appellant claims service connection for the Veteran's cause of death.  She asserts that the Veteran self-medicated for service-connected PTSD through cocaine abuse, which eventually lead to his death.  March 2013 VA-Form 9.  The Veteran died in September 2010; however, the death certificate listed the immediate cause of death as "pending."  A November 2010 Supplemental Report of Cause of Death listed the immediate cause of death as cocaine toxicity.   

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014).

At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 70 percent disabling.  The Veteran was receiving 100 percent total disability benefits as a result of a finding of individual unemployability due to service-connected PTSD.  

The VA sought an opinion on whether it was at least as likely as not that the Veteran's service-connected PTSD materially contributed to his death from cocaine toxicity.  In August 2011, following a review of the Veteran's claims file, including medical evidence, a VA psychologist concluded "it is less likely than not that any cocaine use by the veteran (which is not indicated in any of his medical records) was secondary to his PTSD diagnosis.  Thus, it is less likely than not that the veteran used cocaine to cope with PTSD symptoms."  The VA psychologist based their opinion on the fact that there was no indication of cocaine use in the medical records, no indication of alcohol problems in response to PTSD, and no increase in the Veteran's PTSD medication over time indicating stable PTSD symptoms.  

The only opinion in the record that supports the appellant's claim that the Veteran used cocaine in response to PTSD is the appellant's own lay assertion to such.  38 C.F.R. § 3.312(a) makes clear that the determination of whether the Veteran's PTSD contributed to his death from cocaine toxicity "will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran ..." .  As the appellant has not suggested the Veteran told her directly that he abused cocaine as a way of self-medicating PTSD and she has not indicate that she has the requisite medical training to make such a link on her own, her assertion is no more than speculation.  As the appellant's opinion is speculation more weight will be given to the VA medical opinion of the VA psychologist.  Therefore, the weight of the evidence is against a finding that PTSD contributed to the Veteran's cause of death.   

Finally, the Board would like to note that the appellant has made no allegation, and the record does not support, the Veteran suffered from a nonservice connected condition that should have been service connected and contributed to the Veteran's cause of death.  

In summation, the Veteran died from cocaine toxicity in September 2010.  At the time of his death he was service connected for PTSD.  The appellant alleges that the Veteran abused cocaine as a way to self-medicate PTSD.  While the Board sympathizes with the appellant and acknowledges her contention it is mere speculation.  Moreover, the only medical opinion of record comes to the opposite conclusion.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD contributed to his cause of death.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


